Name: Commission Regulation (EC) No 2920/95 of 18 December 1995 amending Regulation (EC) No 1440/95 opening Community tariff quotas for the second half of 1995 for sheep, goats, sheepmeat and goatmeat falling within CN codes ex 0104 10, ex 0104 20 and 0204
 Type: Regulation
 Subject Matter: means of agricultural production;  animal product;  tariff policy;  Europe
 Date Published: nan

 19 . 12. 95 EN Official Journal of the European Communities No L 305/59 COMMISSION REGULATION (EC) No 2920/95 of 18 December 1995 amending Regulation (EC) No 1440/95 opening Community tariff quotas for the second half of 1995 for sheep, goats, sheepmeat and goatmeat falling within CN codes ex 0104 10, ex 0104 20 and 0204 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3383/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part (1 ), and in particular Article 1 thereof, Whereas Annex Xlla to the European Agreement with Bulgaria (2) lays down the quantities of sheep, goats, sheepmeat and goatmeat that may be imported under the preferential scheme within tariff quotas ; whereas those quotas were opened for the second half of 1995 by Commission Regulation (EC) No 1440/95 of 26 June 1995 opening Community tariff quotas for the second half of 1995 for sheep, goats, sheepmeat and goatmeat falling within CN codes ex 010410, ex 010420 and 0204 (3), as last amended by Regulation (EC) No 2581 /95 (4) ; Whereas the Europe Agreement also provides for the possibility of Bulgaria converting limited quantities of live animal exports into quantities of meat ; whereas the Republic of Bulgaria has informed the Commission of its intention to convert the quantity of animals not yet used in 1995 into quantities of meat ; whereas this conversion concerns only a limited portion of the quantities of those products originating in Bulgaria that may enter the Community under Community tariff quotas and whereas, therefore, it should be accepted ; Whereas, as a result, it is necessary to adapt the quantities for the second half of 1995 laid down for Bulgaria in Annex II to Regulation (EC) No 1440/95 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheepmeat and Goatmeat, HAS ADOPTED THIS REGULATION : Article 1 In Annex II to Regulation (EC) No 1440/95, the quantity of live animals for Bulgaria is hereby replaced by '2 498', and the quantity of meat for Bulgaria is replaced by '1 002,5'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 8 December 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 December 1995. For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 368, 31 . 12. 1994, p. 5. f) OJ No L 358 , 31 . 12. 1994, p. 3 . (3) OJ No L 143, 27. 6 . 1995, p. 17. (4) OJ No L 263, 4. 11 . 1995, p. 2.